Citation Nr: 0020867	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  89-44 798	)	DATE
	)
	)                        

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1969 to May 1970, 
including service in Vietnam.    

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1998.  The procedural history of the case 
was then reviewed in depth and will not be repeated here.  
However, relevant to this review, in June 1996 the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
a December 1994 Board decision denying the appellant service 
connection for a back disorder, but remanded the appellant's 
unadjudicated claims of entitlement to an increased 
disability evaluation for PTSD and entitlement to a permanent 
and total disability rating for pension purposes.  

In January 1997, the Board remanded the appellant's claim to 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) , and directed that he be considered for a total 
disability rating based upon individual unemployability.    
Among its remand directives, the Board mandated that the 
appellant be afforded an opportunity to clarify what 
disorders he claimed were related to service, prior to the 
RO's consideration of a total disability rating based upon 
individual unemployability.  

In February 1997, the appellant responded that various back 
disabilities were related to service.  As is noted above, the 
appellant's claim that his back disorder was related to 
service was specifically rejected by the Board in December 
1994, and that decision was affirmed by the Court.  The 
appellant also claimed in February 1997 that he had chronic 
headaches, tinnitus, peptic ulcer disease, and unspecified 
disorders related to claimed in-service exposure to 
herbicides.  The appellant also reiterated that he had PTSD 
and malaria, both of which had previously been granted 
service connection.  By rating decision dated in September 
1997, service connection was denied for the disorders claimed 
by the appellant.  Examination of the appellant's VA claims 
folder reveals that the appellant did not file a notice of 
disagreement as to the September 1997 denials of service 
connection.  
Through his representative's most recent written presentation 
in May 2000, the appellant argued that non-service-connected 
pension benefits had been denied.  However, the record 
reflects that by rating decision dated in May 1999, a 
permanent and total disability rating based upon individual 
unemployability was granted.  Review of the appellant's 
claims folder does not reveal that a notice of disagreement 
has been filed relative to the effective date assigned by the 
May 1999 decision, and this matter is therefore no longer 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board further observes that by the May 1999 rating 
decision, a 50 percent disability rating was granted for 
PTSD.  In AB v. Brown, 6 Vet. App. 35 (1993), it was held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  Because the appellant 
has not been awarded the maximum benefit for the disorder in 
question, his increased rating claim remains in controversy, 
and the Board therefore will proceed to adjudicate the claim.


FINDING OF FACT

The appellant's service-connected PTSD is manifested by a 
severe impairment in the ability to establish or maintain 
effective and wholesome relationships and severe impairment 
in the ability to obtain or retain employment.


CONCLUSIONS OF LAW

1. The schedular criteria in effect prior to November 7, 1996 
are more favorable to the appellant.  VAOPGCPREC 3-2000 
(April 10, 2000); 38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).

2. The schedular criteria for the assignment of a disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

3. The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant's contentions are construed as positing that 
his service-connected PTSD is more severe than is 
contemplated by the currently assigned 50 percent disability 
rating, and that his service-connected PTSD, gunshot wound 
residuals, and malaria  render him unemployable.  

The appellant's claim of an increased disability rating is to 
be determined by the application of a schedule of ratings 
(Schedule) which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(1999).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  Because the evidence 
as to both of the appellant's claims has been developed 
contemporaneously, the Board will review the factual evidence 
in a single section.  The Board will then review the 
applicable law, and proceed to analyze the claims.  
Additional facts and law will be discussed where appropriate 
in the context of each individual issue on appeal.

Factual Background

The appellant served in Vietnam and was awarded the Combat 
Action Ribbon and the Purple Heart.

The record reflects that in November 1986, the appellant was 
reported by L.L.B., a psychological counselor, to have 
resigned his job as a brick mason's helper about three months 
earlier.  It was  noted that the appellant had been referred 
for a psychological evaluation due to an alleged congenital 
defect in his pelvis, chronic back pain chronic abdominal 
pain and gastrointestinal problems.  VA medical records were 
obtained in July 1988 indicating that the appellant had long 
complained of recurrent back pain and frequent headaches.  In 
an April 1988 VA medical record, the appellant was reported 
to have had many problems with his back, and that he had 
suicidal thoughts and depression.  It was noted that he had 
nightmares about Vietnam, and reported that he was sometimes 
afraid of sleeping.  The following month, the appellant was 
hospitalized for approximately three weeks and was treated 
for dysthymia and alcohol abuse.  The appellant then reported 
that he had been chronically depressed "due to an inability 
to get a job which was secondary to chronic back pain."  He 
also reported having dreams about his Vietnam experience and 
anxiety.   The appellant was diagnosed to have PTSD in June 
1988.  By rating decision dated in December 1988, service 
connection was granted for PTSD, and a 30 percent disability 
evaluation was assigned.  

In a statement received by the RO in March 1991, the 
appellant sought an increased disability evaluation for PTSD.  
At that time, a December 1990 psychiatric examination report 
authored by M.E.G., M.D., was of record.  It reflected that 
the appellant reported doing "absolutely nothing" during 
the day, and that he did not enjoy the company of others.  He 
reported feeling that others were "out there to get him," 
and that it was difficult for him to relate to others and 
trust them.  Upon mental status evaluation, the appellant was 
somewhat agitated and easily irritated.  The examiner 
commented that the appellant appeared to be on the verge of 
"exploding" during the examination, and that he paced 
throughout the course of the examination.  The examiner 
further observed that he could not see any overt psychosis 
such as significant hallucinations, inappropriate affect or 
frank delusions, although the appellant appeared to be 
depressed and that he felt helpless and periodically 
suicidal.  The appellant was diagnosed to have severe and 
chronic PTSD.  In a November 1991 statement, the appellant 
reported that he had been continuously depressed and 
unemployed because of his back disability and that he had 
attempted suicide because of it.  He reported that Dr. M.E.G. 
had opined that he was 100 percent disabled because of PTSD.

VA medical records were obtained in January 1992, reflecting 
treatment for complaints related to the appellant's back and 
psychiatric disorder.  In relevant part, these reflect that 
in August 1990, the appellant reported that he had been 
depressed and irritable.  He stated that although he had 
engaged in fights upon his return from Vietnam, he had not 
done so in the recent past.  In June 1991, the appellant was 
treated for "mild flight of ideas," mood swings and 
moderate anxiety.  In a September 1991 treatment note, the 
appellant reported that he stayed by himself and that he was 
"afraid to go out."  He reported that he was rarely able to 
sleep without medication, and that he had frequent nightmares 
but no recent "flashbacks."  He admitted having been a 
"binge drinker," although he had not done so in the recent 
past.  He reported that he had no violent behavior, but that 
he would have become violent if he did not avoid certain 
areas. When he went out, he reported that he would always do 
so in the company of his wife and daughter.   

In a February 1997 statement, the appellant reported that he 
had secured employment about two years previously but was 
unable to maintain his job due to his physical condition.  He 
cited an extract from a medical treatise relative to his 
asserted spina bifida.  

The appellant underwent a VA psychiatric examination in July 
1997.  He reported that he had continued to have frequent, 
but not nightly nightmares about his Vietnam duty, involving 
him being ambushed.  He stated that on these occasions, he 
would awaken frightened and perspiring and that he would be 
unable to return to sleep.  He reported that he did not feel 
as though "little things" would upset him, and stated that 
he had a calm temper, although he stayed at home.  He 
reported that noises bothered him, and that he avoided going 
out and answering the phone.  

The examiner commented that the appellant's "biggest issue" 
was not his psychiatric disorder but his non-service-
connected back pain.  The appellant reported that his then-
assigned 30 percent disability rating assigned to the 
psychiatric disorder was given to appease him, and that he 
was angry at VA because of his constant back pain.  He 
reported that his back pain was so severe that it would keep 
him awake for up to three days in a row.  The appellant 
stated that he did not believe his PTSD presented him with 
significant difficulties, but that most of his problems were 
physical in nature and were related to his back. He reported 
that he had been working at night which helped him in his 
interactions with others, but that he had to leave that job 
because of his back problems.  

Upon mental status examination, the appellant was reported to 
be alert, oriented, pleasant and cooperative.  His speech was 
sometimes rapid but was intelligible, and some psychomotor 
agitation was observed.  His thought processes were goal 
directed, and their content revealed no auditory or visual 
hallucinations.  Some paranoia was noted.  The appellant 
denied suicidal ideation and no current homicidal thoughts, 
although he admitted having them in the past.  His memory was 
fair for immediate, recent and remote events.  

The examiner commented that the appellant had continued to 
exhibit moderate symptoms of PTSD including recurrent 
nightmares, avoidance of war-related stimuli, social 
isolation, exaggerated response and poor sleep.  He further 
observed that the appellant had some difficulty in his 
occupational and social functioning because he interacted 
with a limited group of people, although he had not 
completely isolated himself from others.  The examiner opined 
that the appellant's social adaptability and interaction with 
others were moderately impaired, and that his flexibility, 
reliability, and efficiency in an industrial setting could be 
more impaired if he were forced to work around large groups 
of people.  

The examiner estimated that the appellant's level of 
disability to be in the "definite to considerable range," 
and assigned a global assessment of function (GAF) score of 
58.  [See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
observing that GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness" under the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p.32.  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter at 242.].  

The appellant underwent a VA Social and Industrial Survey in 
August 1997.  The appellant reported that his "mental 
problems came from [his] back problem," and that although he 
did not dismiss the reality of his PTSD, he truly believed 
that it was his back symptoms that prevent him from being 
productive and finding employment.  The appellant reported 
that he was awarded benefits from the Social Security 
Administration in 1988 because of his back problem.  

In a contemporaneously dated VA treatment notes, the 
appellant was noted to then deny having suicidal or homicidal 
thoughts.  He reported that he had custody of his six-year 
old grandson, and that this gave him "something to live 
for."  He reported that he cooked, cleaned, washed clothes 
and went on field trips with his grandson, and also took him 
to school.  The examiner commented that the appellant was 
being a "really positive role model" and a "father figure" 
to his grandson.  In a September 1997 VA treatment note, the 
appellant reported that returning to the use of his 
medication helped him sleep better, and that he was calmer.   
   
The RO obtained the appellant's Social Security 
Administration file in November 1998.  Among its findings, 
the agency found the appellant to have been "disabled" 
within the meaning of its applicable regulations as of April 
1988, from a "severe" back disorder, depression, PTSD and 
alcohol abuse.  

Also included in the Social Security Administration file was 
a January 1997 psychiatric examination authored by R.M., 
Ph.D.  The appellant reported that his major difficulty was 
continuing back and leg pain.  The appellant stated that he 
had been married for 24 years and that "things have gone 
very well in the marriage," and that he had several 
children.  He reported positive relationships with all of his 
children.  He reported that he lived with his wife and 
grandson.  He stated that he went to bed around 2:00 a.m., 
and that he slept until 5:30 or 6:00 a.m.  He reported that 
he would walk with his grandson to the schoolbus stop, and 
return to escort him home in the afternoon.  He stated that 
he was able to cook simple foods, although his wife did most 
of the cooking.  He reported that his wife also performed the 
shopping, although he would occasionally accompany her.  He 
stated that he watched television, and read history, politics 
and his Bible.  Although he visited no one, he stated that 
his daughter would visit him.  He stated that he had no 
social activities, but that he was attending church up until 
the previous month.  
The appellant stated that he would sometimes be awake for 2 
or 3 days.  He stated that he only ate about one meal a day, 
and that he had a low energy level.  He related that his 
memory capacity varied daily.  He denied crying spells or 
suicidal thoughts and a dysphoric mood.  He admitted feeling 
hopeless, helpless, and anxious.  

Upon mental status evaluation, the appellant was noted to be 
oriented in all spheres.  His speech was relevant and 
coherent, and his manner and affect was normal. His memory 
for recent and remote events appeared intact.  The examiner 
opined that the appellant would have a mild impairment of 
memory and concentration, and observed that there were no 
signs of hallucinations, delusions or thought disorder.  His 
judgment appeared to be intact to recognizing and avoiding 
hazards, although his insight appeared to be poor.  

Dr. R.M. found that the appellant denied sufficient symptoms 
to warrant a diagnosis of depression or anxiety.  He opined 
that the appellant's reported history was more consistent 
with a diagnosis of an anti-social personality disorder, and 
that the appellant had a mild impairment of memory and 
concentration, mild impairment in social functioning, and 
little impairment in independent functioning.     
       
The appellant underwent a VA psychiatric examination in April 
1999.  The examiner reported that the appellant was then 
living alone, after having assaulted his wife in an argument.  
He reported that he stayed by himself, and that he became 
irritable in the presence of others.  He stated that he wife 
brought him food at times because he disliked shopping.  He 
stated that he continued to have nightmares and intrusive 
thoughts.  Upon mental status examination, the appellant 
appeared to be extremely irritable and uncomfortable with 
anxiety and moderate depression.  He referred to several 
hallucinations that he had experienced in the past, but 
reported that this was not a regularly occurring phenomenon.  
He reported that he had no present suicidal ideation.  The 
examiner commented that the appellant had a serious 
impairment in social and occupational functioning, and that 
the appellant was virtually isolated.  He was assigned a GAF 
score of 50.  

Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

Relevant Law

1.  Increased Ratings in General; Well Groundedness of the 
Claim

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). 

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

2.  The Rating Criteria

Effective November 7, 1996, during the pendency of this 
appeal, 38 C.F.R. Part 4 was amended with regard to rating 
mental disorders, including PTSD.  See 61 Fed. Reg. 52695 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
appellant's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  See VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1999) [precedential opinions of VA's General Counsel 
are binding on the Board].  

Under the former schedular criteria, an evaluation of 100 
percent is warranted (1) when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; (2) where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran is demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment as a result of 
psychoneurotic symptoms.  A 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Formerly under 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Although this subsection of the 
regulation has been repealed, it was in effect at the time 
that the appellant brought his claim, and it is therefore 
applicable here, pursuant to Karnas.

The current schedular criteria  provides that a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 50 percent evaluation for PTSD 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Analysis

The Board must first determine whether the appellant has 
submitted a claim that is well grounded.  The appellant has 
stated that the symptoms of his service-connected disability 
have increased.  The Board thus concludes that the appellant 
has presented a well-grounded claim for an increased rating 
for his service-connected disorder.  See Proscelle, supra.

Because the criteria for rating psychiatric disorders has 
changed under the Schedule, the Board must determine whether 
application of the formerly applicable or current criteria 
are more beneficial to the appellant.  See VAOPGCPREC 3-2000.  
Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability. 38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.  As stated, 38 C.F.R. § 
4.132, the Schedule for Mental Disorders, was amended and 
redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996. Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
The Board observes that in its Supplemental Statement of the 
Case issued in May 1999, the RO advised the appellant that 
both the previous and current rating criteria had been 
considered.  In this regard, no prejudice inures to the 
appellant from the Board's review of both sets of criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Having reviewed these provisions in light of all of the 
evidence of record, the Board finds that application of the 
previously applicable criteria would be more favorable to the 
appellant in the adjudication of this matter.  The former 
criteria are stated with less specificity than the current 
regulations and accordingly allow for consideration of 
factors which may not be applied under the current criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [in its 
review of claims for increased schedular ratings, the Board 
is bound to apply the applicable rating criteria, and only 
the applicable rating criteria.]  Moreover, should the 
evidence of record warrant the assignment of a 70 percent 
disability rating under the previously applicable criteria, 
in cases such as this where the appellant's sole compensably 
rated service-connected disorder is PTSD, with application of 
the former 38 C.F.R. § 4.16(c), the assignment of a 100 
percent disability rating would be warranted.  It is clear 
that the former § 4.16(c) is more favorable to the appellant 
than the current law, which contains no such provision.

As previously noted, the assignment of a 70 percent 
disability rating under the formerly applicable criteria is 
appropriate when the disability picture approximately 
demonstrates that the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

The Board first observes that the appellant was noted to have 
severe and chronic PTSD in December 1990, as noted by Dr. 
M.E.G.  The physician noted that the appellant then appeared 
to be on the verge of "exploding," and he recounted the 
appellant's difficulty in dealing with others.   
Approximately one year later, the appellant again reported 
that with the exception of family members, he was isolated 
from others and prone to violence.  

Although the medical evidence suggests that subsequent to 
this period, the appellant appeared to have had a diminution 
of the severity of his PTSD symptoms, (e.g., acting as a 
"father figure" to his grandson and being able to maintain 
a night occupation), the Board does not find that the 
clinical evidence supports a finding that the improvement was 
sustained or significant.  Indeed, the evidence instead 
suggests that while the appellant was able to maintain a 
relationship with his grandson and functioned at home, he 
remained isolated to a great degree throughout the period in 
question.  The appellant's January 1997 subjective report of 
being unable to sleep for periods of from two to three days, 
with continuous feelings of hopelessness, anxiety and 
helplessness is noted in this regard.  

In any event, the April 1999 VA examination revealed that the 
appellant was then living alone after having assaulted his 
wife in an argument.  He again reported being isolated, and 
that he had nightmares and intrusive thoughts.  The 
examiner's observation that the appellant was "virtually 
isolated" is particularly probative.

In sum, the severity of the appellant's psychiatric disorder 
throughout the period in question appears to approximate a 
finding of "severe" impairment, as requisite to the 
assignment of a 70 percent disability rating under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).   Further, with 
application of the 38 C.F.R. § 4.16(c) (1996), the 
appellant's sole compensable service-connected disorder 
disability is a mental disorder assigned a 70 percent 
evaluation, and the mental disorder precludes him from 
securing or following a substantially gainful occupation.  
Under the latter provision, the appellant is therefore 
assigned a 100 percent schedular evaluation.   

Total Disability Rating based upon Individual Unemployability

Relevant Law

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is
entitled to a total disability rating based upon individual 
unemployability.  For a veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different position 
than other veterans with the same disability rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  The Court has further observed that with regard to 
unemployability criteria, consideration should be given to 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the appellant.  
Moore v. Derwinski, 1 Vet. App. 83 (1991). 


Analysis

The appellant's service-connected disorders are PTSD, which 
by this decision is rated as 100 disabling; and a gunshot 
wound of the left shoulder and malaria, both of which are 
rated as zero percent disabling.  

The granting of a 100 percent disability evaluation for 
service-connected PTSD    clearly warrants the assignment of 
a total disability evaluation based upon individual 
unemployability, and the Board will grant the benefit sought 
on this basis.  Arguably, this action rendered moot the 
appellant's claim for a total rating based upon individual 
unemployability.  Nonetheless, the Court has found in a 
similar factual situation that the Board's dismissal of a 
total rating claim as moot was error.  See ZP v. Brown, 8 
Vet.App. 303 (1995) (In granting the appellant's application 
for an award of attorney fees and expenses under the Equal 
Access to Justice Act, VA's position at the administrative 
level was not substantially justified given the 
acknowledgment by VA the Board did not provide an adequate 
statement of reasons or bases for its denial of the veteran's 
claim for a total disability rating based upon individual 
unemployability where the Board dismissed the veteran's TDIU 
claim as moot in light of the grant of a total disability 
rating for post-traumatic stress disorder, given also in 
light of the Court's previous clear articulation of the 
parameters of the reasons or bases requirement.).
 
For the reasons and bases set out above, therefore, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is granted.  



CONTINUED ON NEXT PAGE


ORDER

A disability rating of 100 percent for PTSD is granted.

A total disability rating based upon individual 
unemployability is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

